The relief described hereinbelow is SO ORDERED

Done this 12th day of December, 2019.




William R. Sawyer
United States Bankruptcy Judge

_______________________________________________________________


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                 MONTGOMERY DIVISION

IN RE                                                 :
                                                      :        Case No. 19-30209-WRS
KEITH KENYATTA MOXLEY,                                :        Chapter 13
                                                      :
                          Debtor.                     :
---------------------------------------------------------------------------------------------------------------------

  ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR
  STAY FILED BY U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
                       BUNGALOW SERIES III TRUST

        This matter coming before the Court on December 12, 2019 on the Motion for Relief
from Automatic Stay and Co-Debtor Stay filed by U.S. Bank Trust National Association as
Trustee of Bungalow Series III Trust (hereinafter "Creditor"), and this Court being informed of
the agreement of the parties hereto, it is therefore ORDERED, ADJUDGED AND DECREED
as follows:

      1. The Creditor may file a claim for the post-petition mortgage arrearage through November
         2019 plus the attorney fees and costs in connection with Creditor's Motion for Relief
         from Stay. The arrearage to be put into the plan is as follows:
                6 payments @ $548.66 for 6/19 to 11/19:                      $3,291.96
                Attorney Fees and Costs for MFR:                             $831.00
                Less Unapplied Funds:                                        ($435.60)
                Total:                                                       $3,687.36

      2. The specified monthly payment on the claim shall be $80.00. Plan payments are
         increased to $710.00 monthly.

Version 1.2



   Case 19-30209          Doc 37       Filed 12/12/19 Entered 12/12/19 16:35:43                     Desc Main
                                         Document     Page 1 of 3
      3. The Motion for Relief from Stay filed by the Creditor is hereby conditionally denied.
         However, should the Debtor default under the mortgage agreement between the parties
         by failing to make payments due on the 1st day of each month within the next TWENTY-
         FOUR MONTHS beginning December 2019 and continuing through November 2021,
         the Creditor may file with the Court a Notice of Default giving the Debtor ten (10) days
         to cure. A copy of the Notice of Default shall also be mailed to the Debtor and Co-
         Debtor.

      4. If the default is not cured within ten (10) days from the date the notice is issued, then the
         Creditor may file a Notice of Termination of Stay with the Court and mail a copy to the
         Debtor and Co-Debtor. Upon filing the Notice of Termination of Stay, the stay shall lift
         without further Order from the Court. Further, upon lifting of the stays the Creditor is
         allowed to communicate with the Debtor as required under the note and mortgage or
         under state law. Waiver of default shall not constitute waiver of subsequent default.

      5. If relief from the automatic stay under 11 U.S.C. § 362 and 11 U.S.C. § 1301 becomes
         effective, this Creditor is thereafter entitled to enforce any and all of its right, title,
         interest in and to the subject property under applicable non-bankruptcy law. The filing
         and service of Notice of Payment Change and/or Notices of Post-Petition Fees, Expenses,
         and Charges, as described by FRBP 3002.1(b) and FRBP 3002.1(c) are not required once
         relief from the automatic stay under 11 U.S.C. § 362 is triggered and becomes effective.
         Upon entry of this Order granting relief from the automatic stay under 11 U.S.C. § 362,
         the 14-day stay of Rule FRBP 4001(a)(3) is waived.

                                       ###END OF ORDER###

This Order was submitted to the Debtor’s attorney and the Chapter 13 trustee to review prior to
submission to the Court.


This document was prepared by:
Mark A. Baker, ASB 2549-E57M
3550 Engineering Drive, Suite 260
Peachtree Corners, GA 30092
Telephone: (404) 474-7149
Facsimile: (404) 745-8121
E-mail: mbaker@mtglaw.com
Attorneys for Creditor

PARTIES TO RECEIVE COPIES:

Keith Kenyatta Moxley
707 Pinkston Street
Montgomery, AL 36109

Stephen L. Klimjack


Version 1.2



   Case 19-30209        Doc 37      Filed 12/12/19 Entered 12/12/19 16:35:43            Desc Main
                                      Document     Page 2 of 3
Stephen L. Klimjack, LLC
1252 Dauphin St
Mobile, AL 36604

Bankruptcy Administrator
U. S. Bankruptcy Administrator
One Church Street
Montgomery, AL 36104

Sabrina L. McKinney
P.O. Box 173
Montgomery, AL 36101

Mark A. Baker
3550 Engineering Drive, Suite 260
Peachtree Corners, GA 30092




Version 1.2



   Case 19-30209    Doc 37       Filed 12/12/19 Entered 12/12/19 16:35:43   Desc Main
                                   Document     Page 3 of 3
